Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-17, 19, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, a system, and a computer readable medium (paragraph 055 of the specification disavows transitory embodiments); therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of collecting information regarding product usage to generate/update a product review that others can read to help them make better purchasing decisions.
Using claim 1 as a representative example that is applicable to claims 8, 15, the abstract idea set forth above is defined by the elements of:
receiving a plurality of usage statistics, wherein each of the plurality of usage statistics corresponds to a respective device operated by a first user, and wherein the plurality of usage statistics comprise an average duration of time that the first user uses a first device during an average session of use; 
determining, for each of the plurality of usage statistics, a respective device type of the corresponding respective device; 
generating, a first aggregate statistic for a first device type corresponding to the first device, based on the plurality of usage statistics; 
transmitting a prompt to the first user a number of times based on determining that a predefined period of time has passed since a usage statistic was received for the first device; 
upon determining that the number of times exceeds a threshold: 
determining that the first device is no longer in use by the first user; 
determining, based on user input, a reason that the first device is no longer in use; 
determining an expected lifetime of the first device type based on determining that the first device is no longer in use; and 
automatically updating a review of the first device authored by the first user to indicate (i) that the first device is no longer in use and (ii) the reason that the first device is no longer in use; 
receiving a first request for details regarding the first device type; and responsive to the first request, providing at least the first aggregate statistic, comprising: Page 2PATENT App. Ser. No.: 16/362,024 Atty. Dkt. No.: P201808955US01 PS Ref. No.: 1347.102545 
displaying, to a second user associated with the first request, (i) the average duration of time, (ii) the expected lifetime, and (iii) the reason that the first device is no longer in use, and the first aggregate statistic alongside a displayed device type

The above limitations are reciting a certain method of organizing human activities that is considered to be a commercial/sales activity.  As is stated in the specification in paragraph 002, product reviews and product ratings are known to be provided by retailers for consumers to use in helping them decide on what products to purchase.  Paragraph 012 of the specification discloses that providing usage information to users allows users to have better informed decision making as it relates to product purchases.  Providing product review data to users is a sales activity that is being done so that the users can be better informed and can objectively compare products against each other, see paragraph 012 of the specification.  This represents a certain method of organizing human activities in the form of a sales activity.  
Note:  The claim language reciting “wherein the first request was transmitted in response to detecting that the first device type is being displayed in a browser of a second user” is written in terms of being past tense language and has not been interpreted as being claimed as part of the claim scope.  The function or step at hand is that of receiving data and the receipt of the data is not defined in any manner by reciting the conditions under which it was transmitted.  
For claim 1 the additional elements of the claim is considered to be the recitation to one or more computer processors and the use of a browser for display of the data to the user.   Claim 8 recites the additional element of a computer readable storage medium that has code for performing the claimed abstract idea (the browser for the second user is not part of the claim scope for the CRM claim because it is not part of the CRM).  Claim 15 recites the additional elements of one or more computer processors and a memory that contains a program to execute the steps that define the abstract idea, and the use of a browser to display the data.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the using a computing device with a processor, browser (interface element to display data) and memory or a computer readable medium as a tool to execute the abstract idea, see MPEP 2106.05(f), and/or is a link to a particular technological environment that is implementation by generic computers, 2106.05(h). The claim is simply instructing one to practice the abstract idea by using a generically recited processor(s), browser, and memory, and computer readable medium to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor, browser, and memory, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above overlaps with and is also applicable to step 2B in this regard so no further comments are necessary.  
For claims 2, 9, reciting the usage statistics is a further defining of the same abstract idea of claims 1, 8.  The usage statistics are part of the abstract idea of the claim.  Nothing additional is claimed that has not been already addressed in claims 1, 8.
	For claims 3, 10, 16, the generation of second and third aggregate statistics and receiving a second request for details regarding first, second, and third devices with sorting and providing the statistics, is a further embellishment of the same abstract idea of claims 1, 8, 15.  This is just generating data that is used in the product review and that is presented to the user so they can compare devices.  The claimed element is just further defining the abstract idea of claims 1, 8, 15.
	For claims 4, 11, 17, determining that a time has passed, the request for updated usage statistics from the user (a message to the user), are both considered to be part of the abstract idea.  Nothing additional is claimed.
	For claims 6, 13, 19, receiving a plurality of reports that contain natural language text, analyzing the reports to identify relevant set of reports, determining one or more new usage statistics using natural language processing, and updating the aggregate statistic are all elements that are considered to be part of the abstract idea.  As an analogy, a human can receive written reports and can read them to determine if they are relevant, with updating of aggregate statistics using pen and paper.  What is claimed serves to further define the abstract idea of the claim and is not reciting anything additional for consideration.
For claims 7, 14, 20, the identification of usage statistics, generating of a first user statistic, associating…, identifying one or more reviews…., and associating the user statistic with the one or more reviews, are elements that further define the abstract idea of the claims.  This is just claiming the generation of more statistics for a product review and associating user reviews to statistics.  Nothing that is claimed is an additional element that receives consideration at the 2nd prong or step 2B.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-11, 13-17, 19, 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 8, 15, the applicant recites receiving a first request for details regarding the first device type, wherein the first request was transmitted in response to detecting that the first device type is being displayed in a browser of a second user.  This language is considered to be indefinite because it is not clear if the claim requires a receiving step or requires a receiving step and a “transmitting” step.  The applicant claims that a request for details regarding the first device is received, but the claim does not positively claim an actual step of the user transmitting the request from their browser.  The transmission of the request is written in past tense terms (was transmitted) and this indicates to the examiner that this step or function is not claimed as part of the claim scope; however, reasonable people could disagree on that point.  The claim is reciting the trigger condition that results in the request being transmitted, but the claim does not actually recite the transmission as part of the method or system because all that is recited is the receiving of the request.  All of the active steps to the method or the system functionality have been written in terms of verbs with “-ing” endings (as they should be) to indicate an action or function being performed.  The examiner notes that the language of “was transmitted” is past tense language that does not appear to be part of the claim scope for the above reasons.  The claim is considered to be indefinite because one wishing to avoid infringement would not be aware of the conditions that would be infringing the claim.


Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  On page 12 of the reply the applicant states that they disagree that an abstract idea is being claimed and requests withdrawal of the rejection.  The argued “complex process” that generates statistics and updates review data (product review) is an argument directed to the abstract idea that the examiner stated was found in the claims, namely, collecting information regarding product usage to generate/update a product review that others can read so as to help them make better purchasing decisions.  The examiner maintains the position that an abstract idea is being recited as has been addressed for step 2A.
The applicant argues on pages 12-13 that the claims do not recite any sale activities or commercial activities or fundamental economic practice because they are directed to an improved and dynamic system for aggregation of data, analysis of the data, and display of data.  As stated above, this is arguing the abstract idea of the claim is not an abstract idea because the applicant disagrees with the finding of the examiner.  The claims recite a process by which data is analyzed regarding various products so that product reviews can be updated for consumers to read.  This is a sales activity and/or a commercial activity that is being undertaken to assist in sales of products and the advertising of those products via the product reviews.  This is a concept that very much falls into the category of being a certain method of organizing human activities per the 2019 PEG and subsequent issued guidance regarding the PEG.  
On page 13 the applicant argues the 2nd prong renders the claims eligible.  The applicant argues that the claims recite an improvement to computer technology because the claims enable trustworthiness and accuracy of otherwise anonymous reviews by a process that reduces subjectivity by evaluating data and rendering displays.  This argument is not persuasive and is essentially arguing that the innovation at hand is found in the abstract idea, not in the application or use of any additional elements in conjunction with the abstract idea.  The fact that the claimed steps that define the abstract idea (that can be performed by people with no technology at all) allows for more trustworthy reviews and allows for more accurate decision making is not an improvement to the operation or functioning of a computer or any technology recited in the claims.  The applicant is basically arguing that the abstract idea is new and innovative so the claims should be found eligible, whereas the courts have already stated that even new and innovative abstract ideas are still abstract ideas, see for example, SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC
“We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.” 

The same rationale can be applied to the pending claims. Even if the claimed invention results in more trustworthy product reviews and results in more accurate product reviews, this is a result of the abstract idea and is not something that serves to improve the functioning or operation of a computer or system as the applicant has argued.  For this reason the argument for the 2nd prong is not persuasive.
On pages 13-14 the applicant argues step 2B of the PEG and argues by way of general allegation that the claimed elements are not well understood, routine, or conventional.  This allegation is not persuasive because the issue of any given limitation being well understood is not at issue in the rejection at hand.  When an element is found to be an insignificant extra solution activity at the 2nd prong, that element has to be reassessed at step 2B for its well understood nature.  However, that is not the case for the pending claims.  When the issue at hand in a claim is that the applicant has only generally linked the execution of the abstract idea to computer technology (“apply it” rationale), there is nothing for the examiner to address as being well understood because that issue does not come up.  As stated in SAP case cited above, even innovative and novel/non-obvious abstract ideas are still abstract ideas and this also means that abstract ideas that are not well understood, routine, and conventional are still abstract ideas.  The allegation that the claims are eligible on page 14 is not persuasive.
The 112b rejection has been overcome but the amendment to the claims raises a new issue that has been set forth in a new 112b rejection.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687